Citation Nr: 1521121	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  13-28 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to total disability based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran had active duty service from May 2003 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but they prevent her from obtaining or maintaining all gainful employment for which her education and occupational experience would otherwise qualify her.  38 C.F.R. § 4.16.

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service- connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16.  

If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  

The Veteran meets the schedular criteria for a TDIU rating.  She is service connected for lumbosacral spine strain at 40 percent, cervical spine strain at 20 percent, right wrist strain at 10 percent, left wrist strain at 10 percent, right hip strain at 10 percent, tinnitus at 10 percent, right thumb strain at 0 percent, left thumb strain at 0 percent, status post contusion of right great toe at 0 percent, status post strain of the rectus abdominis muscles at 0 percent, dermatitis of the soles of the feet at 0 percent, muscle tension headaches at 0 percent, and generalized anxiety disorder with some obsessive-compulsive traits at 0 percent.  The Veteran has a combined total rating of 70 percent.  

Although the Veteran was afforded VA examinations that separately and individually addressed her service connected disabilities, at no time was the Veteran provided a VA examination that considered the combined effects of all the service-connected disabilities.  The Veteran's mild to moderate functional impairment for her individual disabilities may combine to cause a more severe overall picture.  The Board finds that an opinion is required to determine if the Veteran is entitled to TDIU based upon her current service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records.  All attempts should be documented in the claims file.  

2.  Request that the Veteran provide a complete work history since March 2010.

3.  Request completed VA Forms 21-4192, Request for Employment Information in Connection with Claims for Disability Benefits, from the following employers:

	a)  Midwestern Intermediate Unit;
	b)  Harriger Educational Services.

All efforts to obtain the responses must be documented for inclusion in the claims folder.  

4.  After associating all pertinent outstanding records with the claims file, send the Veteran's claims file to a VA vocational rehabilitation counselor or other such appropriate person to provide the opinions requested below.  
 
The opinion provider is requested to evaluate and discuss the impact of the Veteran's service-connected disabilities, specifically lumbosacral spine strain, cervical spine strain, right wrist strain, left wrist strain, right hip strain a, tinnitus, right thumb strain, left thumb strain, status post contusion of right great toe, status post strain of the rectus abdominis muscles, dermatitis of the soles of the feet, muscle tension headaches, and generalized anxiety disorder with some obsessive-compulsive traits, on the Veteran's employability, and offer an opinion as to whether the Veteran's service-connected disabilities, without consideration of her age or non-service- connected disabilities, render her unable to secure or maintain a substantially gainful occupation.  

If it is the examiner's opinion that the Veteran's service-connected disabilities do not render her unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with her service-connected disabilities, given her skill set and educational background.

5.  If the TDIU claim is not awarded pursuant to 38 C.F.R. § 4.16(a) (2014), the RO must determine whether the case should be referred to the Director, Compensation Service, for consideration of an award of TDIU on an extraschedular basis.

6.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of her claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran advising her of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to her last known address of record.  If she fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

7.  Then, readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and her representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  The case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




